Citation Nr: 1758153	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial rating in excess of 30 percent for cervical strain.

3.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and St. Paul, Minnesota, respectively.  The October 2009 decision denied service connection for a bilateral knee disorder.  The February 2013 decision granted service connection for a cervical strain and assigned a 30 percent disability rating, and granted service connection for lumbosacral strain and assigned a 20 percent disability rating, both effective July 16, 2009.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

In response to the Veteran's request for a hearing before the Board, the RO scheduled him for a Board hearing in August 2017.  In an August 2017 statement, the Veteran, through his representative, waived his right to testify at the scheduled travel Board hearing.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to an initial rating in excess of 20 percent for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Throughout the period on appeal, the Veteran's cervical strain disability has been manifested by pain and intermittent flare-ups; but not by ankylosis of the cervical or entire spine, or incapacitating episodes having a total duration of at least 4 weeks over the previous 12 months.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for cervical strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the appellant with 38 U.S.C. § 5103(a)-compliant notice in August 2009.

VA also fulfilled its assistance obligations to the appellant, including with respect to affording him VA examinations in August 2009 and December 2012.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's cervical strain rating is based on the assignment of an initial rating following an initial award of service connection for cervical strain.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that his cervical strain disability warrants a rating in excess of 30 percent.  

During the appeal period, the Veteran was assigned a 30 percent rating for his service-connected cervical strain pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.27 (2017).  All spine disabilities covered by Diagnostic Codes 5235 to 5242 may be rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  38 C.F.R. § 4.71a, General Formula.  Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Under the General Formula, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Formula.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Formula, Note 1.  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id. at Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the cervical spine being 340 degrees.  Id. 

Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Cervical spine examinations were conducted in August 2009 and December 2012.  The August 2009 examiner noted subjective reports of pain, fatigue, decreased motion, and stiffness in the lower cervical spine, along with flare-ups every 2 to 3 weeks lasting for 1 to 2 days.  The Veteran had forward flexion to 40 degrees, extension to 40 degrees, left and right lateral flexion to 40 degrees, left lateral rotation to 60, and right lateral rotation to 50 degrees, all with pain.  Further loss of range of motion due to factors such as pain, weakness, instability or fatigability was not noted.  There was no cervical spine ankylosis.  

The December 2012 examiner recorded complaints of throbbing or aching neck pain with flare-ups 3 to 4 times per week, described as having times when the pain is worse, mostly after working an 8 or 10 hour shift.  The Veteran had forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 15, and right lateral rotation to 20 degrees, all with pain.  After three repetitions the motions were additionally limited to the following: forward flexion 15 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  There was guarding or muscle spasm that did not result in abnormal gait or spinal contour.  There was no muscle atrophy, radiculopathy, or IVDS.  Imaging studies did not show arthritis.  The Veteran described the functional impact as having problems using the computer, sometimes having to stop what he is doing, difficulty bending his neck down, and inability to do yard chores.

VA and private treatment records associated with the claims file reflect treatment for a cervical spine disability, to include following a motor vehicle accident in January 2009.  An August 2016 VA treatment note reflects the Veteran had full range of motion in his neck.  The Board notes that the Veteran, through his representative, requested extensions so that additional evidence could be submitted in support of the claim for an increased rating.  To date no additional evidence has been submitted.  

After reviewing all the evidence in light of the above criteria, the Board finds that an initial rating in excess of 30 percent for cervical strain is not warranted at any time during the period on appeal.  During the appeal period, the Veteran has not been diagnosed with unfavorable ankylosis of the entire cervical spine or with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore the Veteran's symptoms are currently contemplated by the assigned 30 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 30 percent evaluation is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 30 percent evaluation.  In determining the Veteran's overall functioning, the Board has considered the DeLuca factors noted above, the Veteran's reported symptoms, the clinical records, and the VA examination reports.  

In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain, and other functional loss factors discussed above, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Although range of motion is limited, there has been no limitation of range of motion or IVDS in the range required for a higher 40 percent rating under Diagnostic Code 5237.  In making this determination, the Board has considered the impact of functional loss upon the Veteran's range of motion of the cervical spine.  Specifically, even when considering the impact of pain and flare-up conditions, the Veteran's pain has not been shown by competent credible evidence to cause a limitation of motion or other functional loss which would warrant a rating in excess of the current 30 percent.  Thus, when the ranges of motion in the neck are considered, together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy or ankylosis, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 30 percent.  Therefore, a rating higher than 30 percent is not warranted based on the evidence of record.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for cervical strain is denied.


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for a bilateral knee disorder and entitlement to an initial rating in excess of 20 percent for lumbosacral strain must be remanded for further development.

Bilateral knee disorder

The Veteran asserts that he has a current bilateral knee disorder that had its onset in service.  Specifically, the Veteran has reported that his job as a cargo inspector required him to repeatedly bend, kneel, squat, and crawl on his knees from place to place to inspect cargo.  As a result of his job duties, the Veteran states that he had knee pain in service and that knee pain has continued since service.  In support of his claim, the Veteran submitted a March 2010 statement from his military supervisor, D. B., who reportedly witnessed the Veteran being unable to stand up because of knee pain.  D. B. stated the Veteran's knee pain was so severe that he was placed on light duty, and was eventually taken off those particular job duties due to recurring knee and back pain.  

Private treatment records show that in July 2009 the Veteran reported bilateral knee pain.  Dr. C. diagnosed the Veteran with chronic knee joint pain, suspected degenerative joint disease of the knees including the patellofemoral joint space, probably related to occupational activity in the past as described by the Veteran.  Imaging of both knees showed slight loss of joint space with marginal spurring.  There was no evidence of fracture, dislocation, or radiopaque retained foreign body and no convincing evidence of joint effusion.  

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, the Board finds that there is evidence of recurrent symptoms of a bilateral knee disorder, the Veteran's statements and buddy statement that he injured his knees during service, and an indication that the recurrent symptoms of a bilateral knee disorder may be associated with the Veteran's service.  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address causation.  See McClendon, 20 Vet. App. at 81.

Initial rating in excess of 20 percent for lumbosacral strain

The Veteran contends that his service-connected lumbosacral strain is more severe than the current disability rating suggests.

A December 2012 VA examination report reflects that the examination did not include range of motion testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing for the Veteran's lumbar spine as required by 38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims has determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2017).  Accordingly, a new VA examination is necessary that includes range of motion testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.

Additionally, at the December 2012 VA examination, the Veteran reported that he experienced flare-ups 3 times per week where the back pain increased to an 8 out of 10 on the pain scale, and he has to stop what he is doing and rest.  This statement suggests the Veteran's range of motion was further restricted during flare-ups.  However, the examiner did not address whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's lumbosacral strain disability and to determine whether the Veteran's functional ability is significantly limited with flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or non-VA treatment records pertinent to the remaining claims on appeal.

2.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his lumbosacral strain.  

The examiner should indicate in the examination report that the claims file was reviewed.  Any necessary tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to provide the following:

a) Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the lumbosacral spine.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) The examiner should elicit from the Veteran a complete history of any flare-ups of his lumbosacral disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's lumbosacral disability.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examination was not performed during a flare-up. 

3.  The Veteran should be scheduled for a VA examination with an appropriate examiner to assess the nature and etiology of any bilateral knee disorder.

The examiner should indicate in the examination report that the claims file was reviewed.  Any necessary tests should be conducted.  A complete history should be obtained from the Veteran and recorded in the examination report.

Following a review of the claims file and examination of the Veteran, the examiner is requested to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disorder is of service onset or otherwise related thereto, to include whether arthritis of the knees was present within one year of service discharge..  

The examiner should consider and discuss the Veteran's contentions and the March 2010 lay statement from D.B., the Veteran's inservice supervisor, regarding the manifestations of knee symptoms in service, as well as the July 2009 private medical record wherein Dr. C. diagnosed chronic knee joint pain, suspected degenerative joint disease of the knees including the patellofemoral joint space, probably related to occupational activity in the past as described by the Veteran.  

The examiner must provide a complete rationale for any conclusions reached.  If the examiner is unable to provide the requested opinion, he or she should explain why this is so.

4.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


